DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior 35 U.S.C 101 rejection of the claims (7/22/22) is hereby withdrawn in light of amendments to the claims.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 11 and 15 including “form a subgraph of a semantic graph in the memory of a computer system based on identification of nodes corresponding to relevant central concepts within the semantic graph using graph centrality metrics, identify a plurality of paths in the subgraph formed in the memory of the computer system using a bi-directional multiple hop search from the nodes corresponding to the relevant central concepts in the subgraph formed in the memory of the computer system, assign, using a graph-theoretic metric and the graph centrality metrics, a relevance score to each path in the plurality of paths in the subgraph formed in the memory of the computer and output a set of natural language questions to the client device of the user via the network based on relevant central concepts and concept relations corresponding to nodes in each respective path with an assigned relevance score greater than a minimum threshold score to the user to guide the user in a data analytics process, wherein the semantic graph is a directed graph that includes the nodes corresponding to the relevant central concepts in the subgraph formed in the memory of the computer and edges representing semantic relations between the relevant central concepts, and wherein the graph-theoretic metric is a path length of a particular path in the subgraph formed in the memory of the computer and the graph centrality metrics include a degree centrality of each concept node included in that particular path”.
            Kumar (“Difficulty-controllable Multi-hop Question Generation From Knowledge Graphs”) discloses question generation (QG) over knowledge graphs where using an
end-to-end neural network-based method for automatic generation of complex multi-hop questions over knowledge graphs, a subgraph and an answer are taken as input and a transformer-based model generates a natural language question.
           Ghosh (“Method of Multi-hop Question Generation”) discloses incorporating dependencies across sequences including the use of Graph Convolutional Networks. Incorporating sentence-level coverage mechanism in ensuring that an encoder-decoder model has attended to all the sentences in a supporting passage while generating the question, but does not disclose the combination of limitations recited in the independent claims.
            Xu (“Exploiting Rich Syntactic Information for Semantic Parsing with Graph-to-Sequence Model”) discloses generating text representations by building a syntactic graph representing syntactic information, and applying a graph-to-sequence model to
map the syntactic graph to a logical form, but does not disclose the combination of limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658